Exhibit 10.20

IndustryBrains, LLC

EXECUTIVE EMPLOYMENT AGREEMENT

AGREEMENT (the “Agreement”), made effective as of the 1st day of August, 2007 by
and between IndustryBrains, LLC, a Delaware limited liability company (the
“Company”) and a wholly-owned subsidiary of Marchex, Inc., a Delaware
corporation (“Marchex”), Marchex and William Day (“Executive”).

WHEREAS, the parties desire to enter into this agreement setting forth the terms
and conditions of the employment relationship of Executive and the Company.

NOW, THEREFORE, in consideration of such employment and the mutual covenants and
promises herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and
Executive hereby agree as follows:

Section 1. Employment. Executive is hereby employed by the Company as the Chief
Media Officer of Marchex, and Executive hereby accepts such employment under and
subject to the terms and conditions hereinafter set forth. Each of Marchex and
the Executive agrees that Executive shall assume the position of Chief Executive
Officer of the Company in the event that such position becomes vacant.

Section 2. At-Will Relationship. The term of employment under this Agreement
shall begin on the date hereof (the “Effective Date”) and shall continue until
either Executive or the Company elects to terminate the employment relationship.
The parties agree and understand this employment relationship is “at-will” and
that it may be terminated by either party at any time, with or without cause.

Section 3. Duties. Executive shall serve as the Chief Media Officer of Marchex,
and he shall have such additional duties as Marchex’s Board may assign to him
from time to time. Executive shall report to the Chief Executive Officer of
Marchex (the “Chief Executive Officer”). Executive will undertake and assume the
responsibility of performing for and on behalf of Marchex or the Company, as the
case may be, whatever duties are necessary and required in the position of Chief
Media Officer (and, if applicable, the Chief Executive Officer), including
strategic planning, product and content initiatives, short-term and long-term
growth strategies, traffic growth and retention strategies, and increasing sales
and profitability and other key business performance indicators. Executive
hereby agrees to devote his full business time and best efforts to the faithful
performance of such duties and to the promotion and development of the business
and affairs of the Company and Marchex while employed by the Company.

Section 4. Compensation and Related Matters.

Section 4.01 Salary & Bonus. In consideration of the services rendered by
Executive under this Agreement, the Company and Marchex shall pay Executive a
salary (the “Salary”) at the rate of Two Hundred Fifty Thousand Dollars
($250,000) per calendar year, beginning August 1, 2007, or such other Salary as
is mutually agreed to by the parties. The Salary shall be



--------------------------------------------------------------------------------

paid in such installments and at such times as the Company and Marchex pays its
regularly salaried employees. The Salary will be subject to annual adjustment by
the Board, in its sole discretion, based upon the performance by Executive of
his duties hereunder and the financial performance of Marchex. The Company and
Marchex shall deduct or cause to be deducted from Executive’s compensation and
benefits, as set forth in this Section 4, all taxes and amounts required by law
to be withheld. Executive shall be entitled to participate in the Chief
executive level bonus plan on such terms as established by the Board.

Section 4.02 Stock Options and Restricted Stock Award. Subject to the approval
of the Marchex’s Compensation Committee of the Board, Executive will be granted
(i) an option to purchase five hundred thousand (500,000) shares of the Class B
common stock of Marchex (the “Option”) in accordance with the terms and
conditions of Marchex’s 2003 Amended and Restated Stock Incentive Plan (the
“Plan”), at the price per share equal to the closing price of the stock on such
grant date, and (ii) two hundred thousand (200,000) shares of Marchex’s Class B
common stock in accordance with the terms and conditions of the Plan (the
“Restricted Stock”). Such Options will be granted in accordance with Marchex’s
standard form of stock option agreement attached hereto as Exhibit A and shall
vest over a four (4) year period as follows: twenty-five percent (25%) of the
aggregate amount of the Options granted hereunder shall vest on the one (1) year
anniversary of the Effective Date and 1/12th of the remainder shall vest
quarterly thereafter. Such shares of Restricted Stock will be subject to certain
restrictions as set forth in Marchex’s standard form of restricted stock
agreement attached hereto as Exhibit B. Notwithstanding anything to the contrary
contained herein, the vesting of such Options and shares of Restricted Stock
shall accelerate upon a Change of Control (as such term is defined in
Executive’s stock option agreement and restricted stock agreement) in accordance
with the terms and conditions as set forth in such stock option agreement and
restricted stock agreement, as the case may be.

With respect to any grants of capital stock, which shall include grants of
options to purchase shares of capital stock of Marchex, received by Executive
from Marchex, Executive agrees that the investigation of the tax consequences of
such a grant of capital stock or options and the implementation of a plan to
provide for such consequences are solely the responsibility of Executive.
Marchex and the Company shall have no responsibility, legal, financial or
otherwise, with regards to any tax consequences of any stock or options granted
by Marchex to Executive.

Section 4.03 Benefits. During Executive’s employment by the Company, Executive
shall be entitled to participate in or receive benefits under any medical or
other employee benefit plan or arrangement generally made available by the
Company or Marchex to its employees, now or in the future, subject to and on a
basis consistent with the terms, conditions and overall administration of such
plans and arrangements. Nothing in this Section 4 or elsewhere in this Agreement
shall be construed to require the Company or Marchex to establish any such
benefits and/or benefit plans or to prevent the Company or Marchex from
modifying or terminating any such benefits and/or benefit plans, and no action
or failure thereof shall affect this Agreement.

 

-2-



--------------------------------------------------------------------------------

Section 5. Termination of Employment.

Section 5.01 Right to Terminate. The Company or Executive may terminate
Executive’s employment hereunder at any time by giving the other party fourteen
(14) days prior written notice (“Notice of Termination”); provided, that upon
Executive’s death, Executive’s employment hereunder shall terminate
automatically. Immediately upon the termination of Executive’s employment
hereunder for any reason, Executive must return promptly to Marchex and the
Company any property (including documents) in Executive’s possession which is
owned by Marchex and the Company.

Section 5.02 Benefits upon Termination.

(a) Termination of Employment by Mutual Agreement (between more than two
(2) months and less than eighteen (18) months of the Effective Date). If, based
upon mutual agreement between Executive and the Company, Executive’s employment
terminates for any reason more than two (2) months from but less than nineteen
(19) months from the Effective Date, upon termination Executive shall receive a
lump sum payment equal to one (1) year of Executive’s Salary, minus required
withholdings in full satisfaction of the obligations of Marchex and the Company
under this Agreement. Executive’s unvested stock options and unvested shares of
restricted stock shall terminate and Executive’s vested options must be
exercised, if at all, within the time periods after the date of termination
specified in Executive’s stock option agreement and Marchex shall have the right
to repurchase all or a portion of the unvested shares of restricted stock in
accordance with Executive’s restricted stock agreement.

(b) Termination Other than for Cause, or for Death, Disability or Good Reason.
If within Executive’s first nineteen (19) months of employment by the Company,
(i) Executive ceases to be a Company employee on account of (A) the Company’s
termination of Executive’s employment other than for Cause, (B) Disability or
(C) Executive’s death, or (ii) Executive resigns his employment with the Company
after giving the Company notice of the occurrence of one or more events that
constitute Good Reason within a reasonable period (but not more than ninety
(90) days after such occurrence) and the Company fails to correct such
occurrence within a reasonable time (but not more than thirty (30) days) and
Executive’s resignation occurs within ten (10) days after the expiration of that
cure period, upon termination Executive shall receive a lump sum payment equal
to one (1) year of Executive’s Salary, minus required withholdings in full
satisfaction of the obligations of Marchex and the Company under this Agreement
payable within ninety (90) days of such termination date; provided, however, if
such termination occurs after the first six (6) months of Executive’s employment
hereunder and prior to the end of the first nineteen (19) months of Executive’s
employment hereunder, Executive and Company shall enter into a six (6) month
transition period during which Executive shall provide certain consulting
services to the Company in exchange for six (6) months of continued vesting of
Executive’s unvested stock Options and unvested shares of Restricted Stock and
except that the vesting of such Options and shares of Restricted Stock shall not
accelerate upon a Change of Control during such consulting period. If Executive
has been employed by the Company for more than nineteen (19) months and
(i) Executive ceases to be a Company employee on account of (A) the Company’s
termination of Executive’s employment other than for Cause, (B) Disability or
(C) Executive’s death, or (ii) Executive resigns his employment with the Company
after giving the Company notice of the occurrence of one or more events that

 

-3-



--------------------------------------------------------------------------------

constitute Good Reason within a reasonable period (but not more than ninety
(90) days after such occurrence) and the Company fails to correct such
occurrence within a reasonable time (but not more than thirty (30) days) and
Executive’s resignation occurs within ten (10) days after the expiration of that
cure period, upon termination Executive shall receive a payment equal to six
(6) months of Executive’s Salary, minus required withholdings in full
satisfaction of the obligations of Marchex and the Company under this Agreement
payable ratably over the six (6) month consulting period (provided below) in
accordance with the Company’s standard payroll practices. In such instance,
Executive and the Company shall enter into a six (6) month transition period
during which Executive shall provide certain consulting services to the Company
in exchange for six (6) months of continued vesting of Executive’s unvested
stock Options and unvested shares of Restricted Stock and except that the
vesting of such Options and shares of Restricted Stock shall not accelerate upon
a Change of Control during such consulting period. The Company shall have the
option exercisable within ninety (90) days prior to the expiration of the
consulting period to extend such consulting period to twelve (12) months on the
same terms (cash payments and equity vesting) as provided during the initial
consulting period. In both instances, the balance of the Executive’s unvested
Options and unvested shares of Restricted Stock shall thereafter terminate and
Executive’s vested Options must be exercised, if at all, within the time periods
after the date of termination specified in Executive’s stock option agreement
and Marchex shall have the right to repurchase all or a portion of the unvested
shares of Restricted Stock in accordance with Executive’s restricted stock
agreement.

(c) Termination for Cause; Resignation. If Executive’s employment is terminated
for Cause or Executive resigns, thereby ceasing to be an employee, then Marchex
and the Company shall have no obligation to make any payments to Executive for
periods after the date of termination, Executive’s unvested stock options and
unvested shares of restricted stock shall terminate and Executive’s vested
options must be exercised, if at all, within the time periods after the date of
termination specified in Executive’s stock option agreement and Marchex shall
have the right to repurchase all or a portion of the unvested shares of
restricted stock in accordance with Executive’s restricted stock agreement.

(d) Definitions. For purposes of this Section 5, the following definitions shall
apply:

(A) “Cause” shall mean: (i) gross negligence or willful misconduct in the
performance of Executive’s duties to the Company or Marchex, as the case may be,
that has resulted in or is likely to result in substantial and material damage
to Marchex, the Company or its other subsidiaries, (ii) repeated unexplained or
unjustified absence from the Company or Marchex, as the case may be, (iii) a
material and willful violation of any federal or state law, that has resulted in
or is reasonably likely to result in substantial and material damage to Marchex,
the Company or its other subsidiaries, (iv) commission of any act of fraud with
respect to the Company or Marchex, as the case may be, (v) conviction of a
felony or a crime causing material harm to the standing and reputation of the
Company or Marchex, as the case may be, or (vi) a breach of a material provision
of the Confidentiality Agreement, which breach is not cured (if curable) within
ten (10) days of receipt of written notice thereof. Any determination of whether
Executive’s conduct constitutes Cause will be reasonably made by the Board in
good faith.

 

-4-



--------------------------------------------------------------------------------

(B) “Disability” shall mean the inability of the Executive to have performed the
Executive’s duties hereunder due to a physical or mental injury, infirmity or
incapacity for one hundred and eighty (180) consecutive days (including weekends
and holidays) in any 365-day period or the Company’s good faith determination
that the Executive will not be able to perform the Executive’s material duties
hereunder for six (6) consecutive months (including any period of
non-performance due to such injury, infirmity or incapacity prior to such
determination).

(C) “Good Reason” shall mean any material breach of this Agreement by the
Company, the occurrence of which is not remedied by the Company within twenty
(20) business days following receipt of Executive’s Notice of Termination, or
for any one or more of the following events:

(i) a material diminution in the nature or scope of Executive’s duties,
responsibilities, authority, powers or functions;

(ii) any adverse change in Executive’s reporting obligations, which results in
the executive not reporting to Marchex’s chief executive officer;

(iii) the failure by the Company to pay any amount owing to the Executive
hereunder after the Executive has provided the Company with written notice of
such failure and such payment has not thereafter been made within thirty
(30) days of delivery of such written notice;

(iv) any reduction in Executive’s Salary, except for any such reduction in
connection with a general reduction in the compensation of senior executives of
Marchex; or

(v) Executive’s relocation to a facility or location more than 10 miles from New
York County, New York, except for required business travel outside of New York.

In the event of a termination for Good Reason, the date of termination shall be
the date specified in the Notice of Termination, which shall be not less than
twenty (20) business days after the Notice of Termination is delivered.

(e) Conditions Precedent. Any severance and/or termination payments,
contemplated by this Section 5 are conditioned on Executive (i) continuing to
comply with the provisions of Section 6, including the Confidentiality
Agreement, and (ii) delivering prior to any such severance and/or termination
payments, a release of all claims relating to Executive’s employment and/or this
Agreement against Marchex or its successor, the Company, Marchex’s other
subsidiaries and their respective directors, officers, employees and
stockholders in a form acceptable to Marchex or its successor, with all
applicable revocation periods having fully expired, and the release becoming
fully and finally enforceable.

Section 6. Confidential Information. The CONFIDENTIALITY, ASSIGNMENT OF
INVENTIONS AND EMPLOYMENT AT-WILL AGREEMENT FOR CONSULTANTS AND EMPLOYEES
attached hereto as Exhibit C (the “Confidentiality Agreement”), and all of the

 

-5-



--------------------------------------------------------------------------------

obligations, restrictions, including, but not limited to, the non-compete and
non-solicitation provisions, are hereby adopted as part of this Agreement.

Section 7. Severable Provisions. The provisions of this Agreement are severable
and the invalidity of any one or more provisions shall not affect the validity
of any other provision. In the event that a court of competent jurisdiction
shall determine that any provision of this Agreement or the application thereof
is unenforceable in whole or in part because of the duration or scope thereof,
the parties hereto agree that said court, in making such determination, shall
have the power to reduce the duration and scope of such provision to the extent
necessary to make it enforceable, and that the Agreement in its reduced form
shall be valid and enforceable to the full extent permitted by law.

Section 8. Notices. All notices hereunder shall be in writing and shall be
deemed to have been duly given on the date of personal delivery; or on the date
of electronic confirmation of receipt, if sent by telecopier; or three (3) days
after deposit in the United States mail, if mailed by certified or registered
mail, return receipt requested (postage prepaid); or one (1) day after delivery
by a reputable overnight courier (delivery charges prepaid), as follows:

 

  If to the Company: IndustryBrains, LLC

450 Park Avenue South, 6th floor

New York, NY 10016

Telephone: (212) 209-3300

Facsimile: (212) 889-8595

Attention: Russell C. Horowitz

 

  Copies to: Marchex, Inc.

413 Pine Street, Suite 500

Seattle, WA 98101

Telephone: (206) 331-3310

Facsimile: (206) 331-3696

Attention: General Counsel

 

  If to Executive: William Day

20 River Terrace, Apt. 25C

New York, NY 10282

Telephone: (201) 213-9153

 

  Copies to: Frankfurt Kurnit Klein & Selz

488 Madison Avenue

New York, NY 10022

Telephone: (212) 980-0120

Facsimile: (212) 593 9175

Attention: Richard Kurnit, Esq.

or to such other address as a party may notify the other pursuant to a notice
given in accordance with this Section 8.

 

-6-



--------------------------------------------------------------------------------

Section 9. Mutual Non-Disparagement. Each party hereby agrees that while
Executive is employed by the Company, and for a period of one (1) year
thereafter, neither party will intentionally make any public statement that is
disparaging about the other (or, in the case of the Company or Marchex, their
respective subsidiaries or affiliates or any of the officers or directors of the
Company or Marchex), including, but not limited to, any public statement that
disparages the products, services, finances, financial condition, capabilities
or other aspects of the business of the Company, Marchex and Marchex’s
subsidiaries or affiliates.

Section 10. Miscellaneous.

Section 10.01 Modification. This Agreement and the Confidentiality Agreement
(together with the stock option agreement and restricted stock agreement)
constitute the entire Agreement between the parties hereto with regard to the
subject matter hereof, superseding all prior understandings and agreements,
whether written or oral. This Agreement may not be amended, revised or waived,
except by a writing signed by the parties. In the event of any direct conflict
between this Agreement and the Confidentiality Agreement, the Stock Option
Agreement or the Restricted Stock Agreement, this Agreement shall control.

Section 10.02 Assignment and Transfer. This Agreement shall not be terminated by
the merger or consolidation of the Company or Marchex with any corporate or
other entity or by the transfer of all or substantially all of the assets of the
Company or Marchex to any other person, corporation, firm or entity. The
provisions of this Agreement shall be binding on and shall inure to the benefit
of any such successor in interest to the Company or Marchex. Neither this
Agreement nor any of the rights, duties or obligations of Executive shall be
assignable by Executive, nor shall any of the payments required or permitted to
be made to Executive by this Agreement be encumbered, transferred or in any way
anticipated, except as required by applicable laws.

Section 10.03 Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

Section 10.04 No Conflicting Agreements. Executive represents and warrants to
the Company that (i) there are no restrictions, agreements, or understandings
whatsoever to which Executive is a party which would prevent or make unlawful
Executive’s execution of this Agreement or Executive’s employment hereunder,
(ii) the execution of this Agreement and Executive’s employment hereunder shall
not constitute a breach or violation of any law, contract, agreement or
understanding, oral or written, to which Executive is a party or by which
Executive is bound, (iii) Executive is free and able to execute this Agreement
and to enter into employment with the Company, (iv) Executive has not violated
nor is in violation of any law, regulation, rule, order, stipulation or the like
relevant to the business of the Company or Marchex, and (v) this Agreement is
Executive’s valid and binding obligation, enforceable in accordance with its
terms.

 

-7-



--------------------------------------------------------------------------------

Section 10.05 Governing Law. This Agreement shall be construed under and
enforced in accordance with the internal substantive laws of the State of
Washington.

Section 10.06 Arbitration. Any dispute, controversy or claim arising out of or
in connection with this Agreement shall be exclusively subject to arbitration
before the American Arbitration Association in Seattle, Washington, before a
single arbitrator in accordance with their then current Commercial Arbitration
Rules; provided, however, that disputes with regard to Confidential Information
or non-competition provisions shall be excluded from this Section 10.06.
Judgment upon any arbitration award may be entered in any court of competent
jurisdiction. All parties shall cooperate in the process of arbitration for the
purpose of expediting discovery and completing the arbitration proceedings.
Nothing contained in this Section 10.06 or elsewhere in this Agreement shall in
any way deprive either party of its right to obtain injunctive or other
equitable relief in a court of competent jurisdiction.

Section 10.07 Tax Matters.

(a) Withholding. The Company may withhold from any and all amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

(b) Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. In no event whatsoever shall
the Company or Marchex be liable for any additional tax, interest or penalties
that may be imposed on the Executive by Code Section 409A or any damages for
failing to comply with Code Section 409A.

Section 10.07 Waiver of Breach. The waiver of either party of a breach of any
provision of this Agreement, which waiver must be in writing to be effective,
shall not operate as or be construed as a waiver of any subsequent breach.

Section 10.08 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

[Remainder of Page Intentionally Left Blank]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as a
sealed instrument as of the day and year first above written.

 

INDUSTRYBRAINS, LLC By:  

/s/ Erik Matlick

  Name:   Erik Matlick   Title:   Chief Executive Officer MARCHEX, INC. By:  

/s/ Russell C. Horowitz

  Name:   Russell C. Horowitz   Title:   Chief Executive Officer EXECUTIVE: By:
 

/s/ William Day

  Name:   William Day

 

-9-